Case 2:17-cv-03349-RRM-SIL Document 51 Filed 05/20/20 Page 1 of 26 PageID #: 2065



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -----------------------------------------------------------------X
  ALEXIA AGNANT,

                             Plaintiff,
                                                                       MEMORANDUM AND ORDER
            - against -                                                  17-cv-3349 (RRM) (SIL)

  CSC HOLDINGS, LLC,

                              Defendant.
  -----------------------------------------------------------------X
  ROSLYNN R. MAUSKOPF, Chief United States District Judge.

           Plaintiff Alexia Agnant brings this action against CSC Holdings, LLC, alleging violations

  of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq., and the Civil Rights Act

  of 1866, 42 U.S.C. § 1981, based on disciplinary action taken against her and other conduct by

  CSC employees while she worked for CSC. (Compl. (Doc. No. 1).) Before the Court is CSC’s

  motion for summary judgment. (Notice of Motion (Doc. No. 49).) For the reasons explained

  below, CSC’s motion is granted in part and denied in part.

                                                BACKGROUND

      I.       Factual Background
           The relevant facts outlined below are drawn from the parties’ Local Rule 56.1 Statements

  of Material Facts, as well as evidence submitted by the parties in connection with the motion for

  summary judgment. Unless otherwise noted, the facts are undisputed.

           Plaintiff Alexia Agnant is a black woman born in Jamaica. (Plaintiff’s Response to

  Defendant’s Rule 56.1 Statement (“Pl.’s Resp. SOF”) at ¶¶ 3–4 (Doc. No. 49-15); Defendant’s

  Rule 56.1 Statement of Material Undisputed Facts (“Def. SOF”) at ¶¶ 3–4 (Doc. No. 49-9).)

  Defendant CSC Holdings, LLC, is a provider of broadband, telephone, cable television, and

  other services, and is a subsidiary of Altice USA, Inc. (Pl.’s Resp. SOF at ¶¶ 1–2; Def. SOF at
Case 2:17-cv-03349-RRM-SIL Document 51 Filed 05/20/20 Page 2 of 26 PageID #: 2066



  ¶¶ 1–2.) Agnant was hired by CSC in December 2006 as an inbound sales representative. (Pl.’s

  Resp. SOF at ¶¶ 13–14; Def. SOF at ¶¶ 13–14.) Agnant now works as a direct sales

  representative for CSC, a job she has held since August 12, 2014. (Pl.’s Resp. SOF at ¶ 16; Def.

  SOF at ¶ 16.) As a direct sales representative, Agnant sells CSC’s products door-to-door. (Pl.’s

  Resp. SOF at ¶ 18; Def. SOF at ¶ 18.) Agnant is partially compensated by commission and has

  frequently had some of the highest sales figures in her CSC office. (Pl.’s Resp. SOF at ¶¶ 16, 26;

  Def. SOF at ¶¶ 16, 26.)

         A. Fee Waivers in May 2015

         Agnant transferred to CSC’s Jericho office on or about April 1, 2015. (Pl.’s Resp. SOF at

  ¶ 20; Def. SOF at ¶ 20.) There, she reported to Direct Sales Supervisor Joe Nicolosi, who in turn

  reported to CSC’s Manager of Long Island West Direct Sales, Matthew Haggerty. (Pl.’s Resp.

  SOF at ¶¶ 21–22; Def. SOF at ¶¶ 21–22.) Nicolosi was Agnant’s supervisor until at least the end

  of 2015. (Agnant Dep. (Doc. No. 49-2) at 166.)

         In May 2015, it was CSC’s policy to charge customers $9.95 for every “outlet” a

  customer ordered after the first three. (Pl.’s Resp. SOF at ¶ 38; Def. SOF at ¶ 38.) An “outlet”

  on a CSC Sales Order Form is the wiring required to connect a single cable box to CSC’s

  service. (Pl.’s Resp. SOF at ¶ 37; Def. SOF at ¶ 37.) As Agnant acknowledges, it was also

  CSC’s policy that sales representatives had to obtain the approval of a supervisor to waive outlet

  fees for customers. (Pl.’s Resp. SOF at ¶ 39; Def. SOF at ¶ 39.)

         On May 5, 2015, Agnant waived an outlet fee for a sale, noting on the Sales Order Form

  that she had received approval to do so. (Pl.’s Resp. SOF at ¶¶ 45–46; Def. SOF at ¶¶ 45–46.)

  Then, on May 9, 2015, Agnant waived outlet fees for two more customers. (Pl.’s Resp. SOF at ¶

  47; Def. SOF at ¶ 47.) Agnant maintains that she had supervisor approval to waive the May 5th



                                                   2
Case 2:17-cv-03349-RRM-SIL Document 51 Filed 05/20/20 Page 3 of 26 PageID #: 2067



  outlet fee, but acknowledges that she did not have supervisor approval to waive the May 9th

  outlet fees. (Pl.’s Resp. SOF at ¶¶ 45–47.)

         When asked by manager Matthew Haggerty about the May 9th Sales Order Forms on

  May 12, 2015, Agnant told Haggerty that she had tried to reach her supervisor, Joe Nicolosi, to

  get approval to waive the outlet fees, and when she could not reach Nicolosi, she had falsely

  written that he approved the waivers. (Pl.’s Resp. SOF at ¶¶ 57–59; Def. SOF at ¶¶ 57–59.)

  Agnant told Haggerty that in the past she would contact other supervisors to get waiver

  approvals when she could not reach Nicolosi, but had not done so on May 9th. (Pl.’s Resp. SOF

  at ¶ 60; Def. SOF at ¶ 60.) Haggerty and Human Resources Manager Erica Simon prepared a

  final written warning for Agnant regarding her failure to get approval for the fee waiver. (Pl.’s

  Resp. SOF at ¶ 62; Def. SOF at ¶ 62.) Haggerty gave Agnant the final written warning on May

  19, 2015. (Pl.’s Resp. SOF at ¶ 61; Def. SOF at ¶ 61.) The final written warning issued to

  Agnant states that it is “From” Haggerty and Nicolosi. (Smith Decl. (Doc. No. 49-2), Ex. L.)

         The final written warning stated that Agnant was receiving a warning “for issuing

  additional outlet credits on 3 different sales without prior supervisor approval.” (Pl.’s Resp. SOF

  at ¶ 63; Def. SOF at ¶ 63.) The final written warning also stated that Nicolosi had spoken with

  Agnant after the first waiver on May 5th “and advised [Agnant] that [her] actions were not

  acceptable and could not happen again.” (Id.)

         CSC contends based on Haggerty’s sworn declaration that Haggerty spoke to Nicolosi

  before issuing the final written warning and that Haggerty believed, based on this conversation,

  that Nicolosi had advised Agnant not to make additional unapproved waivers after the May 5th

  waiver. (Pl.’s Resp. SOF at ¶¶ 65–66; Def. SOF at ¶¶ 65–66; Haggerty Decl. at ¶ 19.) Agnant,

  however, denies that Nicolosi spoke to her after the May 5th sale and states that she had approval



                                                   3
Case 2:17-cv-03349-RRM-SIL Document 51 Filed 05/20/20 Page 4 of 26 PageID #: 2068



  for that fee waiver. (Pl.’s Resp. SOF at ¶ 64; Def. SOF at ¶ 64.) CSC further contends based on

  Haggerty’s declaration that Haggerty “would have drafted the final written warning even if

  Plaintiff’s misconduct had consisted solely of the falsification of the two May 9, 2015 Sales

  Order Forms.” (Pl.’s Resp. SOF at ¶¶ 65–66; Def. SOF at ¶ 65–66.)

         Agnant consistently received positive reviews from her supervisors for her work at CSC.

  (Plaintiff’s Rule 56.1 Counter-Statement (“Pl. SOF”) at ¶ 42 (Doc. No. 49-16); Defendant’s

  Response to Plaintiff’s Rule 56.1 Counter-Statement (“Def.’s Resp. SOF”) at ¶ 42 (Doc. No. 49-

  18).) CSC does not have a progressive discipline policy, meaning employees may receive final

  written warnings for first infractions, depending on the seriousness of the action. (Pl.’s Resp.

  SOF at ¶ 44; Def. SOF at ¶ 44.) Prior to receiving her final written warning, Agnant was eligible

  for President’s Club benefits at CSC, which included a $6,000-10,000 bonus and a trip to Aruba,

  based on her sales performance over the prior year. (Pl. SOF at ¶¶ 45–46; Def.’s Resp. SOF at

  ¶¶ 45–46.) As a direct result of the final written warning, Agnant received a rating of “requires

  improvement” on her 2015 year-end review. (Pl.’s Resp. SOF at ¶ 41; Def.’s Resp. SOF at ¶

  42.) In turn, because she received a “requires improvement” rating, Agnant was made ineligible

  for the President’s Club benefits she would have otherwise received. (Pl.’s Resp. SOF at ¶ 68;

  Def. SOF at ¶ 68.)

         B. CSC’s Discipline of Other Employees

         Stacey Marcus is a Caucasian woman who held the same position as Agnant at CSC.

  (Pl.’s Resp. SOF at ¶¶ 72, 77; Def. SOF at ¶¶ 72, 77.) On August 12, 2015, Marcus waived an

  outlet fee without obtaining approval from her supervisor, Ray Villorente. (Pl.’s Resp. SOF at ¶

  72; Def. SOF at ¶ 72.) Immediately after waiving the fee, Marcus informed her supervisor of

  that she had waived an outlet fee without approval. (Pl.’s Resp. SOF at ¶ 74; Def. SOF at ¶ 74.)



                                                   4
Case 2:17-cv-03349-RRM-SIL Document 51 Filed 05/20/20 Page 5 of 26 PageID #: 2069



  Marcus received only a written warning from her supervisor Ray Villorente and manager

  Matthew Haggerty for her violation, not a final written warning. (Pl.’s Resp. SOF at ¶ 75; Def.

  SOF at ¶ 75; Asahguii Decl. (Doc. No. 49-14), Ex. 14.) Marcus’s supervisor Ray Villorente

  states that Marcus only waived outlet fees without his approval this one time while he was her

  supervisor. (Villorente Decl. (Doc. No. 49-7) at ¶ 15.) Agnant also contends that Joseph

  Scheriff, another CSC employee who Agnant states is Caucasian, waived outlet fees without

  approval on May 17, 2015. (Pl.’s Resp. SOF at ¶ 78; Pl. SOF at ¶ 142; Def.’s Resp. SOF at ¶

  142.) According to CSC, Scheriff waived an outlet fee without approval only once and

  subsequently informed his supervisor that he had done so. (Def.’s Resp. SOF at ¶ 142.) Like

  Marcus, Scheriff received only a written warning. (Id.)

         C. Racially Offensive Comments

         Although Agnant’s sales work largely took place outside the office, she stated at her

  deposition that she was in the CSC office “twice a week, every week.” (Agnant Dep. at 134.)

  Agnant testified that every day she was in the office, Nicolosi made racially and sexually

  offensive comments about her hair, nails, and appearance in order to insinuate that Agnant was a

  “ghetto black woman.” (Id. at 134–35, 166.) According to Agnant, Nicolosi would comment on

  her long, multi-colored fingernails, ask if her hair extensions were “from a dead person,” and tell

  her that she would look better if she took out her braids. (Id. at 115, 134–5.) Agnant also reports

  that Nicolosi called her “Sheneneh.” (Pl.’s Resp. SOF at ¶ 113; Def. SOF at ¶ 113.) Agnant

  maintains that Nicolosi made these comments every time she saw him during the approximately

  eight months he was her supervisor. (Agnant Dep. at 166.) CSC does not dispute that Nicolosi

  generally made these comments to Agnant, but instead contends that they were neither racially

  nor sexually insensitive. (Pl. SOF at ¶ 139; Def.’s Resp. SOF at ¶ 139.)



                                                   5
Case 2:17-cv-03349-RRM-SIL Document 51 Filed 05/20/20 Page 6 of 26 PageID #: 2070



            Agnant went out on FMLA leave in February 2016, and when she returned on May 24,

  2016, began reporting to Direct Sales Supervisor Hugh Johnson. (Pl.’s Resp. SOF at ¶ 23; Def.

  SOF at ¶ 23.) In September 2018, Agnant moved to CSC’s Bethpage, New York office and

  began reporting to Direct Sales Supervisor Ray Villorente. (Pl.’s Resp. SOF at ¶¶ 24–25; Def.

  SOF at ¶¶ 24–25.)

            D. Right to Sue Letter

            On July 14, 2016, Agnant filed a complaint with the New York State Division of Human

  Rights alleging race and sex discrimination and retaliation by CSC. (Smith Decl., Ex. G.)

  Agnant cross-filed her complaint with the EEOC. (Compl. at ¶ 15; Answer (Doc. No. 21) at ¶

  15.) The EEOC issued a right to sue letter on or about February 24, 2017. (Compl. at ¶ 16;

  Answer at ¶ 16.) Agnant alleges she received the letter on or about March 6, 2017. (Compl. at ¶

  16.)

     II.       Plaintiff’s Claims

            Agnant filed the instant action against CSC on June 5, 2017, bringing claims for alleged

  violations of Title VII, 42 U.S.C. § 1981, New York State and City Human Rights Laws, as well

  as claims for intentional infliction of emotional distress and negligent hiring, retention, and

  supervision. (Compl.) Pursuant to a stipulation between the parties, Agnant voluntarily

  dismissed with prejudice all but her Title VII and § 1981 discrimination and hostile work

  environment claims and her Title VII sexual stereotyping claim. (Order of 12/19/2019 (Doc. No.

  22).)

     III.      Motion for Summary Judgment

            CSC now moves for summary judgment on all of Agnant’s remaining claims. (Notice of

  Motion.) CSC first argues that Agnant has failed to establish a prima facie case of



                                                    6
Case 2:17-cv-03349-RRM-SIL Document 51 Filed 05/20/20 Page 7 of 26 PageID #: 2071



  discrimination under Title VII or § 1981. (Defendant’s Memorandum of Law in Support

  (“Mot.”) (Doc. No. 49-10) at 13.) CSC maintains that neither the final written warning issued to

  Agnant nor any alleged excessive scrutiny of Agnant’s work constituted adverse employment

  actions. (Id. at 14–16.) Agnant argues in response that the final written warning constituted an

  adverse employment action because it resulted in her losing a monetary bonus and a trip to

  Aruba she would have otherwise received. (Plaintiff’s Memorandum of Law in Opposition

  (“Opp. Mot.”) (Doc. No. 49-11) at 9.)

         CSC next argues that Agnant cannot make out a prima facie case for discrimination

  because she has not provided evidence that the adverse employment action occurred under

  circumstances giving rise to an inference of discrimination. (Mot. at 16–17.) In response,

  Agnant points to evidence that Caucasian colleagues who committed her same infraction –

  Stacey Marcus and Joseph Scheriff – did not receive similarly harsh penalties, and to a history of

  racially and sexually insensitive comments made by CSC management, including her direct

  supervisor, Joe Nicolosi. (Opp. Mot. at 9.) CSC counters that Stacey Marcus and Joseph

  Scheriff engaged in less significant conduct than Agnant and did not have the same supervisors

  as Agnant, and therefore are not proper comparator employees. (Mot. at 17, 24–26; Defendant’s

  Memorandum of Law in Further Support (“Reply Mot.”) (Doc. No. 49-17) at 9.) CSC adds that

  Scheriff was disciplined by a different manager than Agnant and that Agnant has not provided

  information about Scheriff’s race or color. (Reply Mot. at 9–10.) With respect to Agnant’s

  evidence of offensive comments by Joe Nicolosi, CSC argues that Nicolosi’s comments were

  race- and sex-neutral and, furthermore, because Nicolosi did not “play a meaningful role in

  [Agnant’s] receipt of a final written warning,” his conduct “could not give rise to an inference of

  discrimination.” (Mot. at 23–24.) CSC also argues that even if Agnant does make out a prima



                                                   7
Case 2:17-cv-03349-RRM-SIL Document 51 Filed 05/20/20 Page 8 of 26 PageID #: 2072



  facie case of discrimination, the evidence is not sufficient to show that CSC’s stated basis for

  issuing the final written warning was pretextual. (Mot. at 17–26; Reply Mot. at 8.)

         Next, CSC argues that it is entitled to summary judgment on Agnant’s Title VII and §

  1981 hostile work environment claims. (Mot. at 28.) Once again, CSC maintains that the

  comments Agnant attributes to Nicolosi and others at CSC are “facially race-neutral and sex-

  neutral.” (Id. at 29.) Furthermore, CSC argues that even if the comments were not race and sex-

  neutral, they were not severe enough to support a hostile work environment claim. (Id. at 32.)

  CSC adds that any excessive scrutiny of Agnant’s work was in fact coaching for minor failings

  that did not impact Agnant’s work performance. (Mot. at 29.) Agnant argues in response that

  she suffered frequent, discriminatory comments from Nicolosi, and that she suffered emotional

  harm due to the criticism from Nicolosi and others. (Opp. Mot. at 7–8.)

         Finally, CSC argues that it is entitled to summary judgment on Agnant’s Title VII sexual

  stereotyping claim because Agnant does not provide evidence she was discriminated against for

  gender non-conforming behavior. (Mot. at 26–28.) CSC argues that Joe Nicolosi’s comments

  regarding plaintiff’s appearance did not relate to Agnant’s failure to conform to female

  stereotypes, and that Agnant establishes no link between Nicolosi’s comments and any adverse

  employment action. (Id. at 27–28.) Agnant does not address these arguments in her opposition

  brief. (Opp. Mot.)

                                     STANDARD OF REVIEW

         Summary judgment is appropriate when the pleadings, depositions, interrogatories, and

  affidavits demonstrate that “there is no genuine dispute as to any material fact and the movant is

  entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a); see also Celotex Corp. v. Catrett,

  477 U.S. 317, 322 (1986). A fact is “material” if it may impact the “outcome of the suit under



                                                   8
Case 2:17-cv-03349-RRM-SIL Document 51 Filed 05/20/20 Page 9 of 26 PageID #: 2073



  the governing law.” Gayle v. Gonyea, 313 F.3d 677, 682 (2d Cir. 2002) (quoting Anderson v.

  Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). A genuine issue of material fact exists “if the

  evidence is such that a reasonable jury could return a verdict for the nonmoving party.” Roe v.

  City of Waterbury, 542 F.3d 31, 35 (2d Cir. 2008) (quoting Anderson, 477 U.S. at 248).

         In determining whether a genuine issue of material fact exists, the evidence of the non-

  movant “is to be believed,” and the Court must draw all “justifiable” or reasonable inferences in

  favor of the non-moving party. Anderson, 477 U.S. at 255 (citation omitted); see also Rodriguez

  v. City of New York, 72 F.3d 1051, 1061 (2d Cir. 1995) (“[T]he court is to draw all factual

  inferences in favor of the party against whom summary judgment is sought, viewing the factual

  assertions . . . in the light most favorable to the party opposing the motion.” (citations omitted)).

         Once the moving party has demonstrated that there is no genuine issue as to any material

  fact and that it is entitled to judgment as a matter of law, “the nonmoving party must come

  forward with specific facts showing that there is a genuine issue for trial.” Matsushita Elec.

  Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (internal quotation marks

  omitted) (citation omitted); see also Scotto v. Almenas, 143 F.3d 105, 114 (2d Cir. 1998)

  (collecting cases and stating that the non-moving party “may not rely on conclusory allegations

  or unsubstantiated speculation”). In other words, the non-movant must offer “concrete evidence

  from which a reasonable juror could return a verdict in his favor.” Anderson, 477 U.S. at 256.

         The Court bears in mind that in discrimination cases “‘smoking gun’ evidence of

  discriminatory intent is rare and most often must be inferred.” Forsyth v. Fed’n Employment &

  Guidance Serv., 409 F.3d 565, 569 (2d Cir. 2005) (citing Holtz v. Rockefeller & Co., 258 F.3d

  62, 69 (2d Cir. 2001)), abrogated on other grounds, Ledbetter v. Goodyear Tire & Rubber Co.,

  550 U.S. 618 (2007). Accordingly, the Second Circuit has “repeatedly emphasized ‘the need for



                                                    9
Case 2:17-cv-03349-RRM-SIL Document 51 Filed 05/20/20 Page 10 of 26 PageID #: 2074



  caution about granting summary judgment to an employer in a discrimination case where . . . the

  merits turn on a dispute as to the employer’s intent.’” Gorzynski v. JetBlue Airways Corp., 596

  F.3d 93, 101 (2d Cir. 2010) (quoting Holcomb v. Iona Coll., 521 F.3d 130, 137 (2d Cir. 2008)).

                                             DISCUSSION

     I.       Agnant’s Title VII and § 1981 Discriminatory Disparate Treatment Claims

           A. McDonnell Douglas Framework

           Courts evaluate Title VII discrimination claims based on allegations of disparate

  treatment under the burden-shifting framework established in McDonnell Douglas Corporation

  v. Green, 411 U.S. 792, 802–805 (1973). Courts use the same framework when evaluating

  discrimination claims under § 1981. See Patterson v. Cty. of Oneida, N.Y., 375 F.3d 206, 225

  (2d Cir. 2004); Whethers v. Nassau Health Care Corp., 956 F.Supp.2d 364, 383 (E.D.N.Y. 2013)

  (“The McDonnell Douglas analysis applies to both Title VII discrimination claims and claims

  under § 1981.”).

           The McDonnell Douglas burden-shifting framework requires that the plaintiff first prove

  a prima facie case of employment discrimination. After a plaintiff states a prima facie case of

  discrimination, the burden shifts to the employer to provide “a legitimate, non-discriminatory

  reason for its actions.” Graham v. Long Island R.R., 230 F.3d 34, 39 (2d Cir. 2000) (citing

  McDonnell Douglas, 411 U.S. at 802). If the employer satisfies this burden, the plaintiff must

  then establish that the employer’s explanation is a pretext for discrimination. Velez v. SES

  Operating Corp., No. 07-CV-10946 (DLC), 2009 WL 3817461, at *11 (S.D.N.Y. Nov. 12,

  2009).

           To state a prima facie case of discrimination, a plaintiff must provide evidence that (1)

  she belongs to a protected group; (2) she was qualified for the position she held; (3) her



                                                    10
Case 2:17-cv-03349-RRM-SIL Document 51 Filed 05/20/20 Page 11 of 26 PageID #: 2075



  employer took adverse action against her; and (4) that adverse action occurred under

  circumstances giving rise to an inference of discrimination. See Kirkland v. Cablevision Sys.,

  760 F.3d 223, 225 (2d Cir. 2014) (citing Terry v. Ashcroft, 336 F.3d 128, 137 (2d Cir. 2003)).

  The burden of stating a prima facie case is “not onerous,” Texas Dep’t. of Cmty. Affairs v.

  Burdine, 450 U.S. 248, 253 (1981), and is often described as “de minimis.” Abdu-Brisson v.

  Delta Air Lines, Inc., 239 F.3d 456, 468 (2d Cir. 2001).

         In its motion, CSC does not dispute that Agnant makes out the first two elements of a

  prima facie discrimination case – that she belongs to a protected group and that she was qualified

  for the position she held. (Mot. at 14.) CSC argues that Agnant cannot make out a prima facie

  discrimination claim because (1) she did not suffer an adverse employment action and, (2) even

  if she did, the adverse action did not occur under circumstances giving rise to an inference of

  discrimination. (Id. at 14–16.)

         B. Adverse Employment Action

         An adverse employment action is a “material adverse change in the terms and conditions

  of employment.” Sanders v. New York City Human Res. Admin., 361 F.3d 749, 755 (2d Cir.

  2004) (internal quotation marks omitted). Negative performance evaluations generally do not,

  on their own, constitute adverse employment actions; however, they may constitute adverse

  employment actions when they trigger negative consequences for the employee such as a

  diminution of wages or a loss of benefits. See Gibbs v. New York State Dep’t of Taxation & Fin.,

  No. 04-CV-905 (FB) (LB), 2009 WL 754307, at *6 (E.D.N.Y. Mar. 20, 2009) (“A negative

  evaluation can only constitute an ‘adverse employment action’ where it leads to tangible

  employment consequences, such as a loss in pay.”); Antonmarchi v. Consol. Edison Co. of New

  York, No. 03-CIV-7735 (LTS) (KNF), 2008 WL 4444609, at *13 (S.D.N.Y. Sept. 29, 2008),



                                                  11
Case 2:17-cv-03349-RRM-SIL Document 51 Filed 05/20/20 Page 12 of 26 PageID #: 2076



  aff’d, 514 F. App’x 33 (2d Cir. 2013) (“Since Plaintiff was allegedly denied a wage increase

  because of the negative evaluation, and the negative evaluation was issued in response to the

  disciplines, Plaintiff has demonstrated that he suffered an adverse employment action.”); cf.

  Farina v. Branford Bd. of Educ., 458 F. App’x 13, 17 (2d Cir. 2011) (summary order) (“While

  negative employment evaluation letters or reprimands may be considered adverse employment

  actions,” that is not so where there is “no proof that th[e] evaluation had any effect on the terms

  and conditions of [the plaintiff’s] employment.” (internal quotation marks omitted) (citations

  omitted)).

         Agnant maintains that she suffered an adverse employment action when CSC gave her a

  final written warning in response to waiving outlet fees without approval. (Opp. Mot. at 9.)

  There is no dispute that, because CSC gave Agnant a final written warning for the unapproved

  outlet fee waivers, Agnant’s 2015 year-end performance rating was downgraded to “requires

  improvement” and she was rendered Agnant ineligible for benefits that included a $6,000-10,000

  bonus and a trip to Aruba. (Pl. SOF at ¶¶ 45–46; Def.’s Resp. SOF at ¶¶ 45–46; Pl.’s Resp. SOF

  at ¶ 68; Def. SOF at ¶ 68.) The final written warning and the evaluation it triggered thus

  automatically brought substantial negative consequences to Agnant’s conditions of employment,

  including a loss of pay and benefits. This is sufficient for a plaintiff to demonstrate she has

  suffered an adverse employment action. See Antonmarchi, 2008 WL 4444609 at *13 (“Since

  Plaintiff was allegedly denied a wage increase because of the negative evaluation, and the

  negative evaluation was issued in response to the disciplines, Plaintiff has demonstrated that he

  suffered an adverse employment action.”). Agnant has demonstrated she suffered an adverse

  employment action when she received a final written warning from CSC in May 2015.




                                                   12
Case 2:17-cv-03349-RRM-SIL Document 51 Filed 05/20/20 Page 13 of 26 PageID #: 2077



         C. Inference of Discrimination

         To make out the fourth element of a prima facie case, a “plaintiff can establish an

  inference of discrimination through direct evidence of discriminatory intent, or through

  circumstantial evidence demonstrating that the employer treated the plaintiff less favorably than

  a similarly situated employee outside of his protected group.” Renaud v. Fed. Exp. Corp., No.

  10-CV-4261 (LB), 2012 WL 34089, at *4 (E.D.N.Y. Jan. 6, 2012). A plaintiff “may also satisfy

  this fourth element by demonstrating, inter alia, that the employer criticized plaintiff's

  performance in ‘ethnically degrading terms,’ or made ‘invidious comments about others in the

  employee’s protected group,’ or otherwise demonstrated bias in ‘the sequence of events leading

  to the plaintiff’s discharge.’” Velez v. SES Operating Corp., No. 07-CV-10946 (DLC), 2009 WL

  3817461, at *8 (S.D.N.Y. Nov. 12, 2009) (quoting Abdu–Brisson, 239 F.3d at 468).

         A plaintiff seeking to raise an inference of discrimination based on disparate treatment of

  comparator employees must show that she was “‘similarly situated in all material respects’ to the

  individuals with whom she seeks to compare herself.” Graham, 230 F.3d at 39 (quoting

  Shumway v. United Parcel Serv., Inc., 118 F.3d 60, 63 (2d Cir. 1997)). “Whether two employees

  are ‘similarly situated in all material respects’ is determined ‘based on (1) whether they were

  subject to the same workplace standards and (2) whether the conduct for which [they were]

  discipline[d] was of comparable seriousness.’” Dotson v. City of Syracuse, 763 F. App’x 39, 42

  (2d Cir. 2019) (quoting Graham, 230 F.3d at 40). In the final analysis, courts have explained

  that this standard requires a “reasonably close resemblance of the facts and circumstances of

  plaintiff’s and comparator’s cases,” id. at 43 (quoting Graham, 230 F.3d at 40), or an

  “objectively identifiable basis for comparability.” Graham, 230 F.3d at 40 (quoting Cherry v.




                                                   13
Case 2:17-cv-03349-RRM-SIL Document 51 Filed 05/20/20 Page 14 of 26 PageID #: 2078



  American Tel. & Tel. Co., 47 F.3d 225, 229 (7th Cir. 1995). “Whether two employees are

  similarly situated ordinarily presents a question of fact for the jury.” Graham, 230 F.3d at 39.

         CSC argues that Marcus and Scheriff are not proper comparators to Agnant because they

  were not subject to the same workplace standards as Agnant and engaged in less serious

  violations of CSC policy than Agnant. (Mot. at 25.)

                  1. Similarity of Workplace Standards

         The fact that Agnant did not share the same direct sales supervisor as Marcus and

  Scheriff does not preclude a finding that she was subject to the same workplace standards as

  these employees. CSC and Agnant agree that it was Agnant’s manager, Matthew Haggerty and

  others in CSC management who decided to issue Agnant a final written warning – not Agnant’s

  direct sales supervisor Joe Nicolosi. (Pl.’s Resp. SOF at ¶ 61; Def. SOF at ¶ 61.) Under CSC’s

  progressive discipline policy, it was primarily up to Haggerty and others in CSC management to

  determine whether to issue Agnant’s final written warning. (Pl.’s Resp. SOF at ¶ 44; Def. SOF

  at ¶ 44.) In fact, CSC emphasizes Nicolosi’s limited involvement in Agnant’s discipline

  elsewhere in its motion in order to argue that his history of harassing comments does not raise an

  inference that Agnant’s claimed adverse employment action was motivated by discrimination.

  (Mot. at 28.)

         Based on the foregoing, and CSC’s open-ended progressive discipline policy, whether

  Agnant had the same manager as her proposed comparators – not direct supervisor – might

  reasonably determine whether she was subject to the same workplace standards as the

  comparators. Cf. Berube v. Great Atl. & Pac. Tea Co., 348 F. App’x 684, 686 (2d Cir. 2009)

  (summary order) (plaintiff and proposed comparators’ different supervisors did not preclude

  finding that they were subject to the same workplace standards where plaintiff offered evidence



                                                  14
Case 2:17-cv-03349-RRM-SIL Document 51 Filed 05/20/20 Page 15 of 26 PageID #: 2079



  that the employees were subject to the same progressive discipline policy). And in fact, Agnant

  and Marcus both received their warnings from manager Matthew Haggerty. (Pl.’s Resp. SOF at

  ¶ 75; Def. SOF at ¶ 75; Asahguii Decl., Ex. 14.) Agnant has thus presented evidence sufficient

  for a jury to conclude that she and Marcus were subject to the same workplace standards.

         Scheriff, on the other hand, appears to have had a different supervisor and manager than

  Agnant. (Asahguii Decl., Ex. 13.) Agnant provides no argument as to why, in the absence of a

  shared supervisor or manager, she would be subject to the same workplace standards as Scheriff.

  As CSC points out in its motion, Agnant also has not provided information regarding Scheriff’s

  race or color. (Reply. Mot. at 9.) Accordingly, the Court finds insufficient basis for a jury to

  conclude that Scheriff is a proper comparator employee for Agnant.

                 2. Seriousness of Conduct

         CSC also argues that Marcus engaged in less serious conduct than Agnant because she

  only waived outlet fees without permission only one time, and informed her supervisor soon

  after she did so. (Mot. at 17.) In contrast, CSC notes, Agnant was issued a final written warning

  only when CSC management believed she had made three unapproved waivers, and that she had

  made two of those unapproved waivers after being counseled no to do so by Nicolosi. (Id. at 17–

  18.)

         While these are substantial differences, a reasonable jury could conclude that the relevant

  offense is not the number of unapproved waivers, or whether a direct supervisor claimed to have

  previously counseled the employee about unapproved waivers, but rather whether it was the

  employee’s first time being disciplined for the relevant offense. In Dotson v. City of Syracuse, a

  female police department employee was given a five-day suspension for insubordination after an

  argument with a superior in which she insisted that she would be arriving late and leaving early



                                                   15
Case 2:17-cv-03349-RRM-SIL Document 51 Filed 05/20/20 Page 16 of 26 PageID #: 2080



  due to a parking shortage, and then subsequently refused to end the conversation and return to

  her desk when asked. 763 F. App’x 39 (2d Cir. 2019). The Second Circuit held that a district

  court erred in determining that the employee could not base her disparate treatment argument on

  a comparator male police officer who was given a lesser punishment after loudly and rudely

  confronting a colleague about loud music in direct contravention of his superior’s order not to

  deal with the matter himself. The Court noted that, while the plaintiff’s infraction of being

  “insubordinate” to a superior may have sounded less severe than the comparator’s infraction of

  “discourteousness” to a colleague, a reasonable juror could conclude that the underlying conduct

  was sufficiently similar – both having acted in “defiance of a supervisor’s direct order.” Dotson,

  763 F. App’x at 42–44. In so holding, the Second Circuit cautioned against “overstat[ing] this

  Court’s similarity requirements,” explaining that the standard only required a “reasonably close

  resemblance of the facts and circumstances of plaintiff’s and comparator’s cases.” Id. at 43

  (quoting Graham, 230 F.3d at 40).

         Here, a jury could focus on the fundamental similarity between the seriousness of Agnant

  and Marcus’s conduct – that both were being formally disciplined for the first time for issuing

  unapproved waivers – and reasonably determine the other dissimilarities identified by CSC are

  not material. This is particularly true given Agnant’s testimony that she only made unapproved

  waivers because she did not know it was a genuinely impermissible practice. Agnant testified

  that she ultimately waived the outlet fees after she could not reach Nicolosi because “that’s the

  practice in the office” and “[t]hat’s what everyone does.” (Agnant Dep. at 55.) If a jury credited

  this belief, it could reasonably conclude that it is not material that Agnant made two (or three)

  unapproved waivers while Marcus made one.




                                                   16
Case 2:17-cv-03349-RRM-SIL Document 51 Filed 05/20/20 Page 17 of 26 PageID #: 2081



         For much the same reason, a jury could disregard CSC’s evidence that Haggerty believed

  Nicolosi had counseled Agnant about unapproved waivers at the time he issued the final written

  warning. (Pl.’s Resp. SOF at ¶ 65; Def. SOF at ¶ 65.) While Haggerty’s beliefs about Agnant’s

  conduct are important in the disparate treatment analysis, CSC does not provide evidence of

  what specifically Haggerty believed Nicolosi had said in this meeting with Agnant. This means

  a factual dispute remains as to whether Haggerty believed based on his conversation with

  Nicolosi that Nicolosi had disabused Agnant of any belief that unapproved waivers were not a

  serious violation of CSC’s rules. (Id.)

         Lastly, a reasonable jury could conclude that it is not material that Marcus immediately

  disclosed the mistake to her supervisors. As Agnant suggests in her Response to Defendant’s

  Rule 56.1 Statement of Facts, the fact that Marcus immediately told her supervisor after making

  an unapproved waiver is consistent with Agnant’s claim that such waivers, while against CSC

  rules, were not seen as a violation warranting serious discipline. (Pl.’s Resp. SOF at ¶ 74.)

         Because the number of times an employee had been formally disciplined for unapproved

  waivers could constitute an “objectively identifiable basis for comparability,” a reasonable jury

  could conclude that Agnant and Marcus engaged in conduct of sufficiently similar seriousness to

  support Agnant’s disparate treatment claim. Graham, 230 F.3d at 40 (quoting Cherry v.

  American Tel. & Tel. Co., 47 F.3d 225, 229 (7th Cir. 1995).

         D. Non-Discriminatory Basis for CSC’s Actions

         Since Agnant has made out a prima facie discrimination case, the burden shifts back to

  CSC to articulate a non-discriminatory basis for its adverse employment action against Agnant.

  Under the McDonnell Douglas framework, it is not the Court’s duty to “pass judgment on the

  soundness or credibility” of a defendant’s stated basis for its actions, but rather to determine



                                                   17
Case 2:17-cv-03349-RRM-SIL Document 51 Filed 05/20/20 Page 18 of 26 PageID #: 2082



  whether the reasons given are sufficiently “‘clear and specific’” to raise a genuine issue of

  material fact related to the discrimination claim. Velez, 2009 WL 3817461, at *11 (quoting

  Mandell v. Cty. of Suffolk, 316 F.3d 368, 381 (2d Cir. 2003)).

         CSC states that Agnant was issued a final written warning because CSC “believed that

  she violated its policy prohibiting falsification of Sales Order Forms on three occasions” by

  waiving outlet fees without supervisor approval. (Mot. at 17.) This is a sufficiently “clear and

  specific” reason for the adverse employment action to raise a dispute of material fact as to

  whether CSC discriminated against Agnant. See Velez, 2009 WL 3817461, at *11 (quoting

  Mandell, 316 F.3d at 381). Taken as true, CSC’s basis for issuing Agnant a final written

  warning would provide a nondiscriminatory reason for the decision.

         E. Showing of Discriminatory Intent

         Because CSC has provided a non-discriminatory basis for its adverse employment action,

  the burden shifts back to the plaintiff to show that the adverse action was in fact motivated in

  part by discriminatory intent. See Abdu-Brisson, 239 F.3d at 469. Although plaintiffs often seek

  to show that the stated reason was wholly pretextual, that is not required. See Henry v. Wyeth

  Pharm., Inc., 616 F.3d 134, 156 (2d Cir. 2010) (“In proving a case under Title VII, following the

  defendant’s proffer of a justification, a plaintiff need only show that the defendant was in fact

  motivated at least in part by the prohibited discriminatory animus.”). In making this showing,

  the plaintiff may rely on the same evidence used to establish the prima facie case in order to

  establish that the employer’s explanation is pretextual. See Chambers v. TRM Copy Centers

  Corp., 43 F.3d 29, 38 (2d Cir. 1994) (“Pretext may be demonstrated either by the presentation of

  additional evidence showing that the employer’s proffered explanation is unworthy of credence,

  or by reliance on the evidence comprising the prima facie case, without more.” (internal



                                                   18
Case 2:17-cv-03349-RRM-SIL Document 51 Filed 05/20/20 Page 19 of 26 PageID #: 2083



  quotation marks omitted) (citations omitted)); see also Quartey v. Schiavone Const. Co. LLC,

  No. 11-CV-2037 (DLI) (CLP), 2014 WL 1276476, at *6 (E.D.N.Y. Mar. 27, 2014). Ultimately,

  “[i]n order to defeat summary judgment . . . , the plaintiff’s admissible evidence must show

  circumstances that would be sufficient to permit a rational finder of fact to infer that the

  defendant’s employment decision was more likely than not based in whole or in part on

  discrimination.” Stern v. Trustees of Columbia Univ. in City of New York, 131 F.3d 305, 312 (2d

  Cir. 1997) (citations omitted); see also Holcomb v. Iona Coll., 521 F.3d 130, 141 (2d Cir. 2008)

  (After the defendant has offered a non-discriminatory reason for its actions, the plaintiff must

  show, “without the aid of the presumption, [that she] has raised sufficient evidence upon which a

  reasonable jury could conclude by a preponderance of the evidence that the [adverse

  employment action] was based, at least in part, on [a discriminatory basis].”).

         Agnant points to a history of racially insensitive remarks by her direct supervisor, Joe

  Nicolosi, as evidence that CSC’s decision to issue her a final written warning was based in part

  on race. (Opp. Mot. at 9.) Agnant worked doing sales door-to-door, but testified that she goes

  into the office two times per week. (Agnant Dep. at 134, 166.) She testified that when she

  visited the office, Nicolosi would insinuate she was a “ghetto black woman,” by commenting on

  her hair and long nails. (Id. at 134–35.) According to Agnant, Nicolosi made these comments

  about Agnant’s appearance “every time [she] saw him.” (Id. at 134.) He repeatedly asked her if

  her hair was “from a dead person” and told her to take out her braids because they did not “look

  good.” (Id. at 115, 135.) Finally, Agnant alleges that Nicolosi called her as “Sheneneh.” (Pl.’s

  Resp. SOF at ¶ 113; Def. SOF at ¶ 113.)

         CSC claims that Nicolosi’s alleged comments were race-neutral because “people of

  different races paint their nails and braid their hair.” (Mot. at 24.) While the Court recognizes



                                                   19
Case 2:17-cv-03349-RRM-SIL Document 51 Filed 05/20/20 Page 20 of 26 PageID #: 2084



  that people of all races braid their hair, it must also consider the comments in the context Agnant

  alleges. See, e.g., Ash v. Tyson Foods, Inc., 546 U.S. 454, 456 (2006) (per curiam) (explaining

  that a “speaker’s meaning may depend on various factors including context, inflection, tone of

  voice, local custom, and historical usage.”). Facially race-neutral words or themes can provide

  strong evidence of discriminatory animus. See Lloyd v. Holder, No. 11-CV-3154 (AT), 2013

  WL 6667531, at *9 (S.D.N.Y. Dec. 17, 2013) (“The Court recognizes that certain facially non-

  discriminatory terms can invoke racist concepts that are already planted in the public

  consciousness.”). Agnant alleges that Nicolosi specifically commented on her hair and her long

  nails. As Agnant herself testified, these remarks were made in order to imply that she looked

  like a “ghetto black woman.” (Agnant Dep. at 134.) A reasonable jury could find support for

  this alleged implication in the allegation that Nicolosi referred to Agnant as “Sheneneh,” in what

  could be found to have been a reference to Martin Lawrence’s character Sheneneh Jenkins from

  the television show Martin, a well-known comedic parody of a black woman.1

           The relevance of remarks by an employee involved in the decision-making process “does

  not depend on their offensiveness, but rather on their tendency to show that the decision-maker

  was motivated by assumptions or attitudes relating to the protected class.” Tomassi v. Insignia

  Fin. Grp., Inc., 478 F.3d 111, 116 (2d Cir. 2007), abrogated on other grounds, Gross v. FBL

  Fin. Servs., Inc., 557 U.S. 167 (2009). Based on the facts Agnant alleges, a reasonable jury

  could find Nicolosi’s alleged persistent comments about Agnant’s hair, nails, and appearance



  1
   See, e.g., https://en.wikipedia.org/wiki/Martin_(TV_series)#Main_characters (last visited May 20, 2020). The
  Court takes judicial notice of this fact as it is “generally known within [this Court’s] territorial jurisdiction.” Fed. R.
  Evid. 201(b). See, e.g., Twentieth Century Fox Film Corp. v. Marvel Enterprises, Inc., 155 F. Supp. 2d 1, 41, n.71
  (S.D.N.Y. 2001), aff’d in part and remanded on other grounds, 277 F.3d 253 (2d Cir. 2002) (taking judicial notice
  of the “nurturing of the gifted Luke Skywalker by Obi–Wan (“Ben”) Kenobi in Star Wars” as “a matter of common
  and general knowledge in [the court’s] jurisdiction” (citing Fed. R. Evid. 201(b))).


                                                              20
Case 2:17-cv-03349-RRM-SIL Document 51 Filed 05/20/20 Page 21 of 26 PageID #: 2085



  provide evidence that Nicolosi harbored racially discriminatory attitudes toward black people in

  general, and Agnant in particular.

         CSC argues that these comments by Nicolosi are not probative of whether Agnant was

  discriminated against because Nicolosi did not “play a meaningful role in her receipt of a final

  written warning.” (Mot. at 24.) As discussed in the previous section, CSC’s position on

  Nicolosi’s role in Agnant receiving the final written warning is somewhat muddled. While it is

  undisputed that Agnant’s manager Matthew Haggerty and other CSC managers ultimately

  decided to issue the final written warning, (Pl.’s Resp. SOF at ¶ 62; Def. SOF at ¶ 62), CSC

  simultaneously argues that Marcus’s discipline for unapproved waivers is not comparable to

  Agnant’s because she did not have Nicolosi has her direct sales supervisor. (Mot. at 17.)

         The Second Circuit has explained that the significance of discriminatory remarks in

  support of a discrimination claim must be evaluated on a spectrum. “The more a remark evinces

  a discriminatory state of mind, and the closer the remark’s relation to the allegedly

  discriminatory behavior, the more probative that remark will be.” Tomassi, 478 F.3d at 115.

  Here, the final written warning issued to Agnant includes Nicolosi’s name, along with

  Haggerty’s, on the Warning’s “From” line. (Smith Decl., Ex. L.) Moreover, Nicolosi was

  Agnant’s direct supervisor, with whom she was supposed to approve fee waivers, and Haggerty

  claims to have spoken to Nicolosi – and relied in part on Nicolosi’s statement – before reaching

  the decision to give Agnant a final written warning. (Haggerty Decl. at ¶ 18.) Drawing all

  inferences in the Agnant’s favor, as the Court must, the Court concludes that Nicolosi was

  sufficiently close to the adverse action against Agnant for a reasonable jury to find that

  Nicolosi’s comments were evidence of a potentially discriminatory state of mind influencing

  Agnant’s workplace discipline. See Tomassi, 478 F.3d at 115.



                                                   21
Case 2:17-cv-03349-RRM-SIL Document 51 Filed 05/20/20 Page 22 of 26 PageID #: 2086



           Although Agnant provides additional circumstantial evidence of discrimination, the Court

  need not review it. Agnant, a high-performing salesperson with no substantial disciplinary

  record, found herself being issued a final written warning within two months of transferring to

  CSC’s Jericho office and having Joe Nicolosi assigned as her supervisor. (Pl.’s Resp. SOF at ¶¶

  20, 21; Def. SOF at ¶¶ 20,21; Pl. SOF at ¶ 42; Def.’s Resp. SOF at ¶ 42.) From the time she

  began reporting to Nicolosi to six months after the discipline, Agnant testifies that she was

  subjected to continuous comments from Nicolosi about her appearance that were meant to imply

  she was a “ghetto black woman.” (Agnant Dep. at 134.) Given Nicolosi’s role as Agnant’s

  supervisor, and his closeness to the disciplinary action taken against her, a reasonable jury could

  find based on Nicolosi’s comments and the Stacey Marcus comparator evidence that Agnant was

  issued a final written warning at least in part due to her race. See Holcomb, 521 F.3d at 141.

  Material disputes of fact preclude summary judgment on Agnant’s Title VII and § 1981

  discrimination claims.

     II.      Hostile Work Environment Claims

           A. Applicable Law

           Under Title VII, plaintiffs may bring claims based on a discriminatory hostile work

  environment. See AMTRAK v. Morgan, 536 U.S. 101, 116 (2002). Similarly, § 1981 provides a

  cause of action for employment discrimination in the form of a racially hostile work

  environment. Whidbee v. Garzarelli Food Specialties, Inc., 223 F.3d 62, 69 (2d Cir. 2000).

  Courts generally apply the same standard for § 1981 hostile work environment claims and Title

  VII hostile work environment claims. Id.

           “In order to establish a hostile work environment claim under Title VII, a plaintiff must

  produce enough evidence to show that ‘the workplace is permeated with discriminatory



                                                   22
Case 2:17-cv-03349-RRM-SIL Document 51 Filed 05/20/20 Page 23 of 26 PageID #: 2087



  intimidation, ridicule, and insult, that is sufficiently severe or pervasive to alter the conditions of

  the victim’s employment and create an abusive working environment.’” Gorzynski, 596 F.3d at

  102 (quoting Demoret v. Zegarelli, 451 F.3d 140, 149 (2d Cir. 2006)). “A plaintiff must show

  not only that she subjectively perceived the environment to be abusive, but also that the

  environment was objectively hostile and abusive.” Id.

          In determining whether a plaintiff has made a showing of a hostile work environment, the

  Court is “required to look to the record as a whole and assess the totality of the circumstances,

  considering a variety of factors including the frequency of the discriminatory conduct; its

  severity; whether it is physically threatening or humiliating, or a mere offensive utterance; and

  whether it unreasonably interferes with an employee’s work performance.” Id. (citations

  omitted) (internal quotation marks omitted). Critically, a “plaintiff must link the hostile conduct

  to her protected characteristics.” Bacchus v. New York City Dep’t of Educ., 137 F. Supp. 3d 214,

  240 (E.D.N.Y. 2015). “For racist comments, slurs, and jokes to constitute a hostile work

  environment, there must be more than a few isolated incidents of racial enmity, meaning that

  instead of sporadic racial slurs, there must be a steady barrage of opprobrious racial comments.”

  Schwapp v. Town of Avon, 118 F.3d 106, 110 (2d Cir. 1997) (alteration omitted) (internal

  quotation marks omitted) (citation omitted).

          B. Hostile Work Environment at CSC

          Agnant’s strongest evidence of a hostile environment at CSC is her account of comments

  made by her supervisor, Joe Nicolosi. As discussed in the previous section, Agnant testified that

  Nicolosi commented on her hair, nails, or general appearance every time she saw him during her

  twice-weekly trips to the office. (Agnant Dep. at 134–35, 166.) In summarizing Nicolosi’s

  behavior, Agnant testified that “[e]very single time” she saw Nicolosi at the office, he



                                                    23
Case 2:17-cv-03349-RRM-SIL Document 51 Filed 05/20/20 Page 24 of 26 PageID #: 2088



  commented on her hair, nails, and appearance in order to “insinuate[] that [she] was a ghetto

  black woman.” (Agnant Dep. at 134.) Moreover, Agnant alleges that Nicolosi referred to her as

  “Sheneneh,” in what could be found to have been a reference to a comedic parody of a “ghetto”

  black woman played by Martin Lawrence.2 (Pl.’s Resp. SOF at ¶ 113; Def. SOF at ¶ 113.)

             CSC argues that it is entitled to summary judgment because the comments Agnant alleges

  were (1) race-neutral, and (2) not sufficiently severe or pervasive to support a hostile work

  environment claim. (Mot. at 30–32.) For reasons outlined in the previous section, a reasonable

  jury could find that these comments were racially hostile. The history of comments Agnant

  describes is also sufficiently pervasive so as to preclude summary judgment on this claim.

  Agnant began reporting to Nicolosi when she arrived in the CSC Jericho office on April 1, 2015.

  (Pl.’s Resp. SOF at ¶ 20; Def. SOF at ¶ 20.) She continued reporting to Nicolosi for at least

  eight months, (Agnant Dep. at 166), and alleges that he directed the above racially hostile

  remarks each time she saw him on her twice-weekly visits to the office. Agnant thus alleges

  more than “a few isolated incidents of racial enmity,” but rather the sort of “steady barrage of

  opprobrious racial comments” that constitutes a racially hostile work environment. Schwapp v.

  Town of Avon, 118 F.3d at 110. If Agnant’s testimony were credited by the jury, Nicolosi’s

  actions could be found to constitute an environment of discriminatory insult sufficiently severe

  or pervasive so as to be objectively hostile and abusive. See Gorzynski, 596 F.3d at 102; see also

  Edwards v. Town of Huntington, No. 05-CV-339, 2007 WL 2027913, at *4 (E.D.N.Y. July 11,

  2007) (ten racially offensive remarks by employee’s de facto supervisor over period of eleven

  months raises triable question of fact precluding summary judgment on hostile work




  2
      See note 1, supra.

                                                   24
Case 2:17-cv-03349-RRM-SIL Document 51 Filed 05/20/20 Page 25 of 26 PageID #: 2089



  environment claim). Accordingly, Agnant’s Title VII or § 1981 hostile work environment

  claims survives summary judgment.

     III.      Title VII Sexual Stereotyping Claim

            Title VII’s bar against discrimination based on sexual stereotyping was firmly established

  by the Supreme Court’s Price Waterhouse v. Hopkins decision. 490 U.S. 228 (1989). Sexual

  stereotyping claims protect “individuals who fail or refuse to comply with socially accepted

  gender roles.” Dawson v. Bumble & Bumble, 398 F.3d 211, 218 (2d Cir. 2005), overruled on

  other grounds, Zarda v. Altitude Express, Inc., 883 F.3d 100 (2d Cir. 2018), cert. granted sub

  nom. Altitude Exp., Inc. v. Zarda, 139 S. Ct. 1599, 203 L. Ed. 2d 754 (2019). Since the decision,

  courts have noted that “[t]he principle of Price Waterhouse . . . applies as much to the

  supposition that a woman will conform to a gender stereotype (and therefore will not, for

  example, be dedicated to her job), as to the supposition that a woman is unqualified for a position

  because she does not conform to a gender stereotype.” Back v. Hastings On Hudson Union Free

  Sch. Dist., 365 F.3d 107, 119 (2d Cir. 2004). “The hallmark of sex stereotyping ‘rests on a belief

  that an employee of one gender either cannot or must not possess or display qualities

  stereotypically associated with perceptions and expectations of how the other gender should or

  should not look or behave.’” E.E.O.C. v. Grief Bros. Corp., No. 02-CV-468S, 2004 WL

  2202641, at *14 (W.D.N.Y. Sept. 30, 2004) (quoting Dawson v. Bumble & Bumble, 246 F. Supp.

  2d 301, 314 (S.D.N.Y. 2003)).

            CSC argues that Agnant has provided no evidence in support of this sexual stereotyping

  claim. (Mot. at 26–27.) Agnant does not respond to this argument, and her opposition brief

  makes no mention of her sexual stereotyping claim. (Opp. Mot.) In her complaint, however,

  Agnant contends that CSC had “sexually stereotyped Ms. Agnant in violation of Title VII



                                                    25
Case 2:17-cv-03349-RRM-SIL Document 51 Filed 05/20/20 Page 26 of 26 PageID #: 2090



  through verbal statements . . . because of [its] perception of how a woman should act, the

  responsibilities women should perform, and how [CSC] believe[s] women should be treated.”

  (Compl. at 9.)

         The Court finds no evidence in the record to support Agnant’s sexual stereotyping claim.

  Although Agnant has put forth evidence that Nicolosi made comments about her appearance,

  none of these comments could reasonably be found to relate to Agnant’s conformance or non-

  conformance with stereotypes about women. The rest of the record is devoid of evidence related

  to sexual stereotyping. CSC is thus entitled to summary judgment on Agnant’s Title VII sexual

  stereotyping claim.

                                           CONCLUSION

         For the reasons set forth above, CSC’s motion for summary judgment is denied with

  respect to Agnant’s Title VII and § 1981 discrimination and hostile work environment claims,

  and is granted with respect to Agnant’s Title VII sexual stereotyping claim. CSC’s request for

  an award of costs and attorney’s fees, (Mot. at 32), is denied.

         This action is recommitted to the assigned magistrate judge for all remaining pretrial

  proceedings, including settlement discussions as appropriate.

                                                        SO ORDERED.


  Dated: Brooklyn, New York                             Roslynn R. Mauskopf
         May 20, 2020
                                                        ____________________________________
                                                        ROSLYNN R. MAUSKOPF
                                                        Chief United States District Judge




                                                   26
